Citation Nr: 0105636	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-07 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for lower back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied, as not well 
grounded, service connection for lower back pain, claimed as 
a residual of an in-service back injury (low back 
disability).  The veteran perfected a timely appeal of this 
determination to the Board.

The Board notes that, in his February 1999 Substantive Appeal 
(on VA Form 9, Appeal to the Board), the veteran requested 
that he be afforded the opportunity to testify at a hearing 
conducted before a Member of the Board in Washington, DC.  
That same month, the veteran also requested to testify at a 
hearing conducted before a hearing officer at the RO; that 
hearing was held in June 1999.  Thereafter, in a December 
1999 letter, the Board acknowledged the veteran's request for 
a Board hearing but inquired as to whether he still wanted to 
appear for one, and, if so, whether he wished to testify at 
the local VA office or instead, in Washington, DC.  The 
veteran replied later that same month that he wished to have 
a hearing in Washington, DC, "to review his records"; he 
stated that he would not attend.  In a June 2000 letter, the 
Board notified the veteran that the hearing was scheduled to 
take place the following month in Washington, DC.  As noted 
by his representative in December 2000 written argument, the 
veteran failed to report for the July 2000 hearing.  Since 
that time, there is no indication in the record that the 
veteran has requested that another hearing be scheduled.  
Under the circumstances, the Board determines that the 
veteran's request for a Board hearing has been withdrawn.


REMAND

The veteran essentially maintains that, since sustaining a 
low back injury as a result of a motor vehicle accident in 
December 1972, he has suffered from chronic and recurrent low 
back problems.  In support, he points out that the service 
medical records dated in December 1972 show that he received 
treatment for this injury.  Further, he cites to subsequent 
entries, dated in August and September 1973, which note that 
history when the veteran was seeking treatment for this 
condition.  In addition, during his June 1999 hearing, the 
veteran testified that he had no low back problems prior to 
1972 and that he has had low back pain since that time.  In 
this regard, he stated that he suffered from this condition 
at discharge and that he sought medical care for this 
disability during the year following his separation.  At the 
hearing, the veteran also submitted a May 1999 private 
medical report in which the physician, Dr. John M. Downey, 
suggests that the veteran's current low back pathology might 
have had its onset during his military service.

As noted in the introduction, in September 1998, the RO 
denied this claim on the basis that it was not well grounded.  
A review of the claims folder shows that, in a July 1999 
rating action, a copy of which was issued as part of the 
Supplemental Statement of the Case dated that same month, the 
RO confirmed and continued the denial of this claim on that 
same basis.  Since that time, however, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  VAOPGCPREC 11-2000 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Further, when the veteran filed his VA Form 21-526, a formal 
application for compensation, he indicated that he had been 
receiving regular medical care at the Augusta, Georgia, VA 
Medical Center.  To date, however, no VA treatment records 
have been associated with the claims folder.  This is 
significant because records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As such, the RO must obtain these 
post-service medical records because they might contain 
diagnostic studies and other conclusions that might be 
determinative in the disposition of this claim.

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that this claim must be remanded to afford him a VA 
orthopedic examination.  In the examination report, the 
examiner must offer an opinion, subsequent to his or her 
review of the record, as to whether it is at least as likely 
as not that the veteran has a back disability that is related 
to his military service.  See Pond v. West, 12 Vet. App. 341, 
346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  
Prior to scheduling such an examination, however, all 
outstanding treatment records must be associated with the 
claims folder.  This must also specifically include the 
records of the veteran's treatment by Dr. John M. Downey.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for any back problems from any 
facility or source identified by the 
veteran.  This should specifically 
include any outstanding records of the 
veteran's pertinent treatment at the 
Augusta, Georgia, VA Medical Center and 
from Dr. John M. Downey.  The aid of the 
veteran and his representative in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature, extent and etiology 
of any back disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer opinions 
as to whether it is at least as likely as 
not that any back disability found to be 
present is related to the veteran's 
period of military service.  The 
physicians must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


